NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS ARMANDO CACERES-LINARES,                  No.    18-72272
AKA Jesus Linares,
                                                Agency No. A070-635-636
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jesus Armando Caceres-Linares, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Caceres-Linares did

not establish past persecution on account of a protected ground. See Baghdasaryan

v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (“An applicant alleging past

persecution has the burden of establishing that (1) his treatment rises to the level of

persecution; (2) the persecution was on account of one or more protected grounds;

and (3) the persecution was committed by the government, or by forces that the

government was unable or unwilling to control.”); see also Duran-Rodriguez v.

Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“threats alone, particularly anonymous

or vague ones, rarely constitute persecution”); Garcia-Milian, 755 F.3d at 1033

(evidence did not compel the conclusion that past harms were on account of a

protected ground). Substantial evidence also supports the agency’s conclusion that

Caceres-Linares failed to establish an objectively reasonable fear of future

persecution in El Salvador. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution “too speculative”). Thus, Caceres-

Linares’s asylum claim fails.




                                           2                                    18-72272
      In this case, because Caceres-Linares failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Caceres-Linares failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Caceres-Linares’s contentions concerning

humanitarian asylum and a newly proposed political opinion because he failed to

raise these issues before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                       18-72272